Citation Nr: 0025662	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969 and reserve duty from January 1979 to March 
1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision from the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for PTSD.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current PTSD disability to an alleged in-service 
stressor or to an in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  


Analysis

The claim of entitlement to service connection for PTSD is 
not well grounded.  

The veteran met the first requirement for a well grounded 
PTSD claim.  Although the medical evidence does not include a 
clear diagnosis of PTSD, an August 1998 research consent form 
states that the veteran was enrolled in a VA study entitled 
"Depakote (divalproex) Treatment of PTSD," and a November 
1993 letter from a VA psychologist states that the veteran 
attended combat stress group therapy for two months.  

The veteran met the second requirement for a well grounded 
PTSD claim.  Form DD 214 and other service department records 
show that the veteran served as an assistant gunner and light 
truck driver in Korea from April 1967 to May 1968, and his 
April 1997 statement alleged an in-service stressor.  The 
veteran alleged that he served in Korea in the front line as 
an infantry man patrolling for infiltrators from North Korea.  
He was upset by the incidents of dealing with infiltrators, 
and during the Pueblo hostage crisis, he had to fire his 
weapon on a civilian in a Korean village.  The veteran told 
an October 1993 VA examiner that he was sent to Vietnam twice 
while he was stationed in Korea but that he saw little 
combat, and service department records have not confirmed the 
incident with the civilian.  However, the veteran's 
allegation of an in-service stressor will be accepted as 
credible for the limited purpose of determining whether the 
claim is well grounded.  

In any event, the claim is not well grounded because the 
medical evidence does not include a nexus opinion that 
relates current PTSD symptoms to an alleged in-service 
stressor or to an in-service event.  Instead, examiners from 
January 1988 to October 1996 related the veteran's symptoms 
to diagnoses of alcohol dependence, cocaine dependence, 
polysubstance abuse, resolved organic hallucinosis, 
cyclothymia, personality disorder, bipolar affective 
disorder, and schizophrenia.  In November 1995, when the 
veteran was hospitalized for a suspected overdose, he told 
the examiner that Depakote was prescribed for him in the past 
for treatment of bipolar disorder.  The veteran failed to 
appear for VA examinations scheduled in July 1997.  
Accordingly, the claim of entitlement to service connection 
for PTSD is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

